Detailed Action

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 4, 6 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2 and 4 of U.S. Patent No 9,538,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method for transmitting a configuration command and transmitting information in response to a request, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

	.

Instant Application
17/066,800
U.S. Patent No 9,538,578
1. A method, comprising: 










transmitting, by a host system in response to a configuration command based on a first user instruction, configuration setup information for delivery to a first of a plurality of wireless nodes, the configuration setup information enabling the first of the plurality of wireless nodes to influence an operation of at least one of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 

transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with one of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.
1. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command for one or more of a plurality of sensor channels of data, the plurality of sensor channels of data associated with a respective plurality of sensors included together as a suite of sensors in a first of a plurality of sensor node units installed at the monitored location; 

transmitting, by the host system in response to the configuration command, configuration setup information to a gateway device at the monitored location for delivery to the first of the plurality of sensor node units, the configuration setup information enabling the first of the plurality of sensor node units to activate a first subset of the plurality of sensor channels of data; 


transmitting, by the host system in response to a request that identifies the first of the plurality of sensor node units, system status information that enables a display of a plurality of user interface elements corresponding to the plurality of sensors supported by the first of the plurality of sensor node units, the plurality of user interface elements grouped together in the display to represent the suite of sensors in the first of the plurality of sensor node units, wherein a first subset of the plurality of user interface elements corresponding to the first subset of the plurality of sensor channels of data provide an indication of a first activation activity, the first activation activity determined from a first user instruction for the first subset of the plurality of sensor channels of data, and a second subset of the plurality of user interface elements corresponding to a second subset of the plurality of sensor channels of data provide an indication of a second activation activity, the second activation activity determined from a second user instruction different from the first user instruction for the second subset of the plurality of sensor channels of data; and 

transmitting, by the host system, detailed sensor data upon receipt of a user initiated action associated with one of the first subset of the plurality of sensor channels of data.
2. The method of claim 1, wherein the plurality of wireless nodes are installed in a building.
2. The method of claim 1, wherein the monitored location is a building.
4. The method of claim 1, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.
4. The method of claim 1, wherein the first subset of the plurality of user interface elements include a description of a type of sensor channel of data that has been activated.
6. The method of claim 1, wherein the transmitting of the configuration setup
information comprises transmitting to a gateway device.
Part of claim 1: transmitting, by the host system in response to the configuration command, configuration setup information to a gateway device at the monitored location for delivery to the first of the plurality of sensor node units, the configuration setup information enabling the first of the plurality of sensor node units to activate a first subset of the plurality of sensor channels of data.
10. A method, comprising:










transmitting, by the host system m response to a configuration command, configuration setup information for delivery to the wireless node to influence an operation of at least part of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 



transmitting, by the host system, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.
1. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command for one or more of a plurality of sensor channels of data, the plurality of sensor channels of data associated with a respective plurality of sensors included together as a suite of sensors in a first of a plurality of sensor node units installed at the monitored location; 

transmitting, by the host system in response to the configuration command, configuration setup information to a gateway device at the monitored location for delivery to the first of the plurality of sensor node units, the configuration setup information enabling the first of the plurality of sensor node units to activate a first subset of the plurality of sensor channels of data; 


transmitting, by the host system in response to a request that identifies the first of the plurality of sensor node units, system status information that enables a display of a plurality of user interface elements corresponding to the plurality of sensors supported by the first of the plurality of sensor node units, the plurality of user interface elements grouped together in the display to represent the suite of sensors in the first of the plurality of sensor node units, wherein a first subset of the plurality of user interface elements corresponding to the first subset of the plurality of sensor channels of data provide an indication of a first activation activity, the first activation activity determined from a first user instruction for the first subset of the plurality of sensor channels of data, and a second subset of the plurality of user interface elements corresponding to a second subset of the plurality of sensor channels of data provide an indication of a second activation activity, the second activation activity determined from a second user instruction different from the first user instruction for the second subset of the plurality of sensor channels of data; and 

transmitting, by the host system, detailed sensor data upon receipt of a user initiated action associated with one of the first subset of the plurality of sensor channels of data.



Claim(s) 1-6, 10 and 12-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6 and 14-18 of U.S. Patent No 10,334,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method for transmitting a configuration command and transmitting information in response to a request, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.

Instant Application
17/066,800
U.S. Patent No 10,334,417
1. A method, comprising: 















transmitting, by a host system in response to a configuration command based on a first user instruction, configuration setup information for delivery to a first of a plurality of wireless nodes, the configuration setup information enabling the first of the plurality of wireless nodes to influence an operation of at least one of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 

transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with one of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.
1. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command based on a first user instruction associated with a first subset of a plurality of sensor channels of data, the first subset of the plurality of sensor channels of data carrying sensor data generated by a first subset of a plurality of sensors contained in a first of a plurality of sensor nodes at the monitored location, wherein each of the plurality of sensor nodes communicate with a gateway device at the monitored location, the gateway device having a wide area network connection to the host system; 

transmitting, by the host system in response to the configuration command, configuration setup information to the gateway device for delivery to the first of the plurality of sensor nodes, the configuration setup information enabling the first of the plurality of sensor nodes to activate the first subset of the plurality of sensor channels of data; and 


transmitting, by the host system in response to a request that identifies the first of the plurality of sensor nodes, system status information that enables a display of a plurality of user interface elements corresponding to the plurality of sensors, wherein a first subset of the plurality of user interface elements provides an indication of a first activation activity determined from the first user instruction, the first activation activity indicating that the first subset of the plurality of sensor channels of data is configured to deliver sensor data generated by the first subset of the plurality of sensors contained in the first of the plurality of sensor nodes to the gateway device, and a second subset of the plurality of user interface elements provides an indication of a second activation activity determined from a second user instruction different from the first user instruction.
2. The method of claim 1, wherein the plurality of wireless nodes are installed in a building.  
2. The method of claim 1, wherein the monitored location is a building.
3. The method of claim 1, wherein the first of the plurality of wireless nodes is installed in a movable area of control.  
3. The method of claim 1, wherein the monitored location is a movable area of control.
4. The method of claim 1, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.  
4. The method of claim 1, wherein the first subset of the plurality of user interface elements includes a description of a type of sensor channel of data that has been activated.
5. The method of claim 1, further comprising transmitting, by the host system, a history of activation activity for the air quality sensor. 
6. The method of claim 1, further comprising transmitting, by the host system, a history of activation activity for the first subset of the plurality of sensor channels of data.
6. The method of claim 1, wherein the transmitting of the configuration setup information comprises transmitting to a gateway device.
Part of claim 1: transmitting, by the host system in response to the configuration command, configuration setup information to the gateway device for delivery to the first of the plurality of sensor nodes, the configuration setup information enabling the first of the plurality of sensor nodes to activate the first subset of the plurality of sensor channels of data.
10. A method, comprising:















transmitting, by the host system m response to a configuration command, configuration setup information for delivery to the wireless node to influence an operation of at least part of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 



transmitting, by the host system, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.
1. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command based on a first user instruction associated with a first subset of a plurality of sensor channels of data, the first subset of the plurality of sensor channels of data carrying sensor data generated by a first subset of a plurality of sensors contained in a first of a plurality of sensor nodes at the monitored location, wherein each of the plurality of sensor nodes communicate with a gateway device at the monitored location, the gateway device having a wide area network connection to the host system; 

transmitting, by the host system in response to the configuration command, configuration setup information to the gateway device for delivery to the first of the plurality of sensor nodes, the configuration setup information enabling the first of the plurality of sensor nodes to activate the first subset of the plurality of sensor channels of data; and 


transmitting, by the host system in response to a request that identifies the first of the plurality of sensor nodes, system status information that enables a display of a plurality of user interface elements corresponding to the plurality of sensors, wherein a first subset of the plurality of user interface elements provides an indication of a first activation activity determined from the first user instruction, the first activation activity indicating that the first subset of the plurality of sensor channels of data is configured to deliver sensor data generated by the first subset of the plurality of sensors contained in the first of the plurality of sensor nodes to the gateway device, and a second subset of the plurality of user interface elements provides an indication of a second activation activity determined from a second user instruction different from the first user instruction.

12. A system, comprising: 

a configuration server device configured to receive a configuration command based on a first user instruction, the configuration command usable to influence an operation of a first of a plurality of wireless nodes, the first of the plurality of wireless nodes having a set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 
















a web server device configured to transmit, in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first -25-Attorney Docket No. SW0008.3 of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.  
14. A system, comprising: 

a configuration server device configured to receive a configuration command based on a first user instruction associated with a first subset of a plurality of sensor channels of data, the first subset of the plurality of sensor channels of data carrying sensor data generated by a first subset of a plurality of sensors contained in a first of a plurality of sensor nodes installed at a monitored location, the configuration command enabling the configuration server device to generate configuration setup information for remote configuration of the first subset of the plurality of sensor channels of data, the configuration setup information enabling the first of the plurality of sensor nodes to activate the first subset of the plurality of sensor channels of data for delivery of sensor data generated by the first subset of the plurality of sensors to the host system via the gateway device, wherein each of the plurality of sensor nodes communicate with a gateway device at the monitored location, the gateway device having a wide area network connection to a host system; and 

a web server device configured to transmit, in response to a request that identifies the first of the plurality of sensor nodes, system status information that enables a display of a plurality of user interface elements corresponding to the plurality of sensors, wherein a first subset of the plurality of user interface elements corresponding to the first subset of the plurality of sensor channels of data provides an indication of a first activation activity for the first subset of the plurality of sensor channels of data as determined from the first user instruction, and a second subset of the plurality of user interface elements corresponding to a second subset of the plurality of sensor channels of data provides an indication of a second activation activity for a second subset of the plurality of sensor channels of data as determined from a second user instruction different from the first user instruction.

13. The system of claim 12, wherein the plurality of wireless nodes are installed in a building.  
15. The system of claim 14, wherein the monitored location is a building.
14. The system of claim 12, wherein the first of the plurality of wireless nodes is installed in a movable area of control.
16. The system of claim 14, wherein the monitored location is a movable area of control.
15. The system of claim 12, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.  
17. The system of claim 14, wherein the first subset of the plurality of user interface elements includes a description of a type of sensor channel of data that has been activated.
16. The system of claim 12, wherein the web server device transmits a history of activation activity for the air quality sensor. 
18. The system of claim 14, wherein the web server device is further configured to transmit a history of activation activity for the first subset of the plurality of sensor channels of data.
17. The system of claim 12, wherein the configuration setup information based on the configuration command is transmitted to a gateway device.
Part of claim 14: the configuration command enabling the configuration server device to generate configuration setup information for remote configuration of the first subset of the plurality of sensor channels of data, the configuration setup information enabling the first of the plurality of sensor nodes to activate the first subset of the plurality of sensor channels of data for delivery of sensor data generated by the first subset of the plurality of sensors to the host system via the gateway device, wherein each of the plurality of sensor nodes communicate with a gateway device at the monitored location, the gateway device having a wide area network connection to a host system;



Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No 10,805,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a method for transmitting a configuration command and transmitting information in response to a request, whereas the claims of the instant application are broader version of claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.


Instant Application
17/066,800
U.S. Patent No 10,805,697
1. A method, comprising: 











transmitting, by a host system in response to a configuration command based on a first user instruction, configuration setup information for delivery to a first of a plurality of wireless nodes, the configuration setup information enabling the first of the plurality of wireless nodes to influence an operation of at least one of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 

transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with one of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.  

1. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command based on a first user instruction, the configuration command associated with a first of a plurality of wireless sensor nodes at the monitored location, the first of the plurality of wireless sensor nodes having a set of sensors including a temperature sensor, a humidity sensor, and a plurality of air quality sensors; 

transmitting, by the host system in response to the configuration command, configuration setup information for delivery to the first of the plurality of wireless sensor nodes, the configuration setup information enabling the first of the plurality of wireless sensor nodes to influence an operation of at least part of the set of sensors; and 



transmitting, by the host system in response to a request that identifies the first of the plurality of wireless sensor nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a first user interaction with a first of the plurality of user interface elements corresponding to a first of the plurality of air quality sensors enables access to a graphical history of monitoring data derived from measurements by the first of the plurality of air quality sensors, and a second user interaction with a second of the plurality of user interface elements corresponding to a second of the plurality of air quality sensors enables access to a graphical history of monitoring data derived from measurements by the second of the plurality of air quality sensors.

2. The method of claim 1, wherein the plurality of wireless nodes are installed in a building.  
2. The method of claim 1, wherein the monitored location is a building.
3. The method of claim 1, wherein the first of the plurality of wireless nodes is installed in a movable area of control.
3. The method of claim 1, wherein the monitored location is a movable area of control.
4. The method of claim 1, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data. 
4. The method of claim 1, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.
5. The method of claim 1, further comprising transmitting, by the host system, a history of activation activity for the air quality sensor.
5. The method of claim 1, further comprising transmitting, by the host system, a history of activation activity for the first of the plurality of air quality sensors.
6. The method of claim 1, wherein the transmitting of the configuration setup information comprises transmitting to a gateway device.
6. The method of claim 1, wherein the transmitting of the configuration setup information comprises transmitting to a gateway device at the monitored location.
7. The method of claim 1, wherein the air quality sensor is a carbon dioxide sensor.
7. The method of claim 1, wherein the first of the plurality of air quality sensors is a carbon dioxide sensor.
8. The method of claim 1, further comprising transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information regarding a wireless link quality.
8. The method of claim 1, further comprising transmitting, by the host system in response to a request that identifies the first of the plurality of wireless sensor nodes, information regarding a wireless link quality of the first of the plurality of wireless sensor nodes.
9. The method of claim 1, further comprising transmitting, by the host system in response to a request, information regarding an effectiveness as indicated by data derived from one or more measurements by the air quality sensor. 
9. The method of claim 1, further comprising transmitting, by the host system in response to a request, information regarding an effectiveness as indicated by data derived from one or more measurements by the first of the plurality of air quality sensors.
10. A method, comprising: 








transmitting, by the host system in response to a configuration command, configuration setup information for delivery to the wireless node to influence an operation of at least part of a set of sensors, the set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 

transmitting, by the host system, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.  

10. A method, comprising: 

receiving, at a host system that is remote from a monitored location, a configuration command associated with a wireless sensor node having a set of sensors including a temperature sensor, a humidity sensor, and a plurality of air quality sensors; 

transmitting, by the host system in response to the configuration command, configuration setup information for delivery to the wireless sensor node to influence an operation of at least part of the set of sensors; and 



transmitting, by the host system, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first of the plurality of user interface elements corresponding to a first of the plurality of air quality sensors enables access to a graphical history of monitoring data derived from measurements by the first of the plurality of air quality sensors.
11. The method of claim 10, wherein the air quality sensor is a carbon dioxide sensor.
11. The method of claim 10, wherein the first of the plurality of air quality sensors is a carbon dioxide sensor.
12. A system, comprising: 

a configuration server device configured to receive a configuration command based on a first user instruction, the configuration command usable to influence an operation of a first of a plurality of wireless nodes, the first of the plurality of wireless nodes having a set of sensors including a temperature sensor, a humidity sensor, and an air quality sensor; and 









a web server device configured to transmit, in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with a first of the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor.  

12. A system, comprising: 

a configuration server device configured to receive a configuration command based on a first user instruction, the configuration command associated with a first of a plurality of wireless sensor nodes at a monitored location, the first of the plurality of wireless sensor nodes having a set of sensors including a temperature sensor, a humidity sensor, and a plurality of air quality sensors, the configuration command enabling the configuration server device to generate configuration setup information for delivery to the first of the plurality of wireless sensor nodes, the configuration setup information enabling the first of the plurality of wireless sensor nodes to influence an operation of at least part of the set of sensors; and 

a web server device configured to transmit, in response to a request that identifies the first of the plurality of wireless sensor nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a first user interaction with a first of the plurality of user interface elements corresponding to a first of the plurality of air quality sensors enables access to a graphical history of monitoring data derived from measurements by the first of the plurality of air quality sensors, and a second user interaction with a second of the plurality of user interface elements corresponding to a second of the plurality of air quality sensors enables access to a graphical history of monitoring data derived from measurements by the second of the plurality of air quality sensors
13. The system of claim 12, wherein the plurality of wireless nodes are installed in a building.
13. The system of claim 12, wherein the monitored location is a building.
14. The system of claim 12, wherein the first of the plurality of wireless nodes is installed in a movable area of control. 
14. The system of claim 12, wherein the monitored location is a movable area of control.
15. The system of claim 12, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data. 
15. The system of claim 12, wherein the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.
16. The system of claim 12, wherein the web server device transmits a history of activation activity for the air quality sensor.
16. The system of claim 12, wherein the web server device transmits a history of activation activity for the first of the plurality of air quality sensors.
17. The system of claim 12, wherein the configuration setup information based on the configuration command is transmitted to a gateway device. 
17. The system of claim 12, wherein the configuration setup information is transmitted to a gateway device at the monitored location.
18. The system of claim 12, wherein the air quality sensor is a carbon dioxide sensor.
18. The system of claim 12, wherein the first of the plurality of air quality sensors is a carbon dioxide sensor.
19. The system of claim 12, wherein the web server device transmits in response to a request that identifies the first of the plurality of wireless sensor nodes, information regarding a wireless link quality. 
19. The system of claim 12, wherein the web server device transmits in response to a request that identifies the first of the plurality of wireless sensor nodes, information regarding a wireless link quality of the first of the plurality of wireless sensor nodes.
20. The system of claim 12, wherein the web server device transmits, in response to a request, information regarding an effectiveness as indicated by data derived from one or more measurements by the air quality sensor. 
20. The system of claim 12, wherein the web server device transmits, in response to a request, information regarding an effectiveness as indicated by data derived from one or more measurements by the first of the plurality of air quality sensors.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 10-11 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 4, the claim recites in line 1 “wherein the first of the plurality of user interface elements includes”. The word “the” in front of the limitation(s) “first of the plurality of user interface elements” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the corresponding to the air quality sensor includes”.

In regards to claim 10, the claim recites in line 2 “by the host system” and in line 3 “to the wireless node”. The word “the” in front of the limitation(s) “host system” and “wireless node” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 2 “by [[the]] a host system” and in line 3 “to [[the]] a wireless node”.

In regards to claim(s) 11, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 17, the claim recites in line 1 “wherein the configuration setup information based on the configuration command is”. The word “the” in front of the limitation(s) “configuration setup information based on the configuration command” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein [[the]] a configuration setup information based on the configuration command is”.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6, 7, 10-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495).

In regards to claim 1, Risk teaches a method of monitoring environmental parameters comprising a first of a plurality of wireless nodes [fig. 1]. Furthermore, Risk teaches that the first wireless node comprises a set of sensors including a temperature sensor, a humidity sensor and a CO2/air quality sensor [fig. 2, col. 2 L. 63-66, col. 5 L. 34-40, col. 11 L. 41-45].
Risk teaches that a host system enables a user to access to data from the air quality sensor [fig. 1 element 102, col. 3 L. 29-33]. However, Risk does not teach that the host system can transmit a configuration command and information that enables a display of a plurality of user interface elements corresponding to the set of sensors.
On the other hand, Griffiths teaches that a host system can transmit a configuration command to a first of a plurality of wireless nodes based on a user instruction [fig. 1 element 20, fig. 2, par. 0045 L. 3-7, par. 0064 L. 10-14]. This teaching means that the method comprises transmitting, by a host system in response to a configuration command based on a first user instruction, configuration setup information for delivery to a first of a plurality of wireless nodes, the configuration setup information enabling the first of the plurality of wireless nodes to influence an operation of a sensor in the wireless module. Furthermore, Griffiths teaches that the host system can provide a web page where the user can request and access the sensor data from a particular sensor by clicking on an icon corresponding to the particular sensor [par. 0042 L. 8-17, par. 0055 L. 6-10, par. 0064 L. 1-7, par. 0076 L. 3-5 and L. 12-16]. This teaching means that the method comprises transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with one of the plurality of user interface elements corresponding to the air quality sensor enables access to data derived from measurements by the particular sensor which in the case of Risk is an air quality sensor.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Griffiths’ teachings of a host system that lets a user to configure a sensor and request sensor data from the sensor in the method taught by Risk because it will permit a user of the system to have access to sensed data and configure a sensor from a remote location.
The combination of Risk and Griffiths teaches that that a user can request data of an air quality sensor to the host system and that the requested data will be displayed to the user [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17, par. 0055 L. 6-10, par. 0064 L. 1-7, par. 0076 L. 3-5 and L. 12-16]. However, the combination does not teach that the data is displayed as a graphical history of monitoring data derived from measurements by the sensor.
On the other hand, Johnson teaches that data from an air quality sensor can be presented to a user by displaying a graphical history of monitoring data derived from measurements by the sensor [fig. 11 element 1168, col. 25 L. 38-41].
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Johnson’s teachings of displaying sensor data as a historical graph in the method taught by the combination because it will permit a user to see how the air quality measurement has changed over time.

In regards to claim 2, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the plurality of wireless nodes are installed in a building [see Risk col. 2 L. 59-62].  

In regards to claim 4, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the system knows whether a sensor is active or inactive and that the user interface shows icons representing the type of sensor in order to access the data and also indicates whether the sensor is active or inactive [fig. 7 and 15, par. 0046 L. 1-6 and L. 17-18, par. 0055 L. 1-6, par. 0063 L. 1-9,par. 0064 L. 1-7]. This teaching means that the first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.  

In regards to claim 6, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the transmitting of the configuration setup information comprises transmitting to a gateway device [see Griffiths fig. 1 element 90, par. 0045 L. 3-7].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Griffiths’ teachings of transmitting a command via gateway in the method taught by the combination because it will permit the system to configure sensors that cannot communicate directly with the host system.

In regards to claim 7, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the air quality sensor is a carbon dioxide sensor [see Risk col. 5 L. 36-40].  

In regards to claim 10, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 1 above, teaches the claimed method.

In regards to claim 11, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 12, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 1 above, teaches a method performing the claimed limitations. Furthermore, the combination teaches that the method is performed by a system comprising a server and that the data is displayed by the server to the user using a web page [see Risk fig. 1 element 102, see Griffiths fig. 1, fig. 2, par. 0006 L. 4-16, par. 0042 L. 8-17, par. 0045 L. 3-7]. This teaching means that the method is performed by system comprising a configuration server device and a web server device.

In regards to claim 13, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 15, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 4 above, teaches the claimed limitations.
In regards to claim 17, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 18, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Warkentin et al. (US-9,712,893).

In regards to claim 3, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach that the first of the plurality of wireless nodes is installed in a movable area of control.  
On the other hand, Warkentin teaches that the wireless sensor can be installed on an item that is transported [col. 5 L. 58-67, col. 6 L. 1, col. 9 L. 49-50]. This teaching means that the first of the plurality of wireless nodes is installed in a movable area of control.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Warkentin’s teachings of installing the node in a movable item in the method taught by the combination because it will permit the system to monitor the environment of an item that is being transported.

In regards to claim 14, the combination of Risk, Griffiths, Johnson and Warkentin, as shown in the rejection of claim 3 above, teaches the claimed limitations.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Kanayama et al. (US-2005/0154598).

In regards to claim 5, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach transmitting, by the host system, a history of activation activity for the air quality sensor. 
On the other hand, Kanayama teaches that a user can be charged based on a history of activation activity for a sensor and that the host system can display via internet the history of activation activity for the sensor [fig. 5, fig. 6, par. 0015 L. 1-6, par. 0043, par. 0097 L. 1-5 and L. 11-15].  This teaching means that the method comprises transmitting, by the host system, a history of activation activity for the sensor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kanayama’s teachings of transmitting activity history of the sensor in the method taught by the combination because it will permit the system to charge a fee to a user when the air quality sensor is activated.

In regards to claim 16, the combination of Risk, Griffiths, Johnson and Kanayama, as shown in the rejection of claim 5 above, teaches the claimed limitations.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Abe et al. (US-9,167,037).

In regards to claim 8, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information regarding a wireless link quality.  
On the other hand, Abe teaches that data transmitted from the first wireless node to the host system includes received signal strength information (RSSI)/wireless link quality [col. 9 L. 52-62].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Abe’s teachings of transmitting wireless link quality to the host system in the method taught by the combination because it will permit the host system to know if a wireless node will have issues when communicating its data.
The combination of Risk, Griffiths, Johnson and Abe teaches that the wireless link quality can be stored in the host system [see Abe col. 21 L. 54-61], and that a user can access any data obtained from the wireless node by accessing a webpage that is provided by the host system [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17]. This teaching means that the host system transmits information regarding a wireless link quality in response to a request that identifies the first of the plurality of wireless nodes.

In regards to claim 19, the combination of Risk, Griffiths, Johnson and Abe, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Horvitz et al. (US-2008/0320087).

In regards to claim 9, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, teaches that the host system transmits, in response to a request, information regarding the air quality sensor [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17]. However, the combination does not teach that the information regarding the sensor includes information regarding an effectiveness as indicated by data derived from one or more measurements by the air quality sensor.  
On the other hand, Horvitz teaches that a host system when responding to a request for sensor data, the host system transmits the requested data and information about the requested data such as reliability of the response (information regarding an effectiveness as indicated by data derived from one or more measurements by the sensor) [par. 0026 L. 1-4 and L. 11-13]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Horvitz’s teachings of host system also transmitting information about the reliability of the sensor data in the method taught by the combination because it will permit a user to know if the data captured by the air quality sensor is reliable or not.

In regards to claim 20, the combination of Risk, Griffiths, Johnson and Horvitz, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685